Citation Nr: 0713210	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-29 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for chronic joint pain, 
to include as a chronic disability resulting from an 
undiagnosed illness as well as secondary to service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches, to 
include as a chronic disability resulting from an undiagnosed 
illness as well as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from July 1981 to August 1992, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 2006 the veteran testified at a hearing before a 
Decision Review Officer and in January 2007 the veteran 
testified before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran's skin disability, joint pain, and headaches 
have known clinical diagnoses of eczema, tinea corpora, 
chronic joint strain, degenerative joint disease, and/or 
tension headaches and are not due to unknown illnesses.

3.  The preponderance of the evidence is against a finding 
that a skin disability was present in-service or that a skin 
disability is related to service.

4.  The preponderance of the evidence is against a finding 
that chronic joint strain was present in-service; that 
chronic joint strain is related to service; that arthritis 
manifested itself to a compensable degree within a year 
following separation from active duty; or that chronic joint 
strain was caused or aggravated by service connected PTSD.

5.  The preponderance of the evidence is against a finding 
that headaches were present in-service; that headaches are 
related to service; or that headaches were caused or 
aggravated by service connected PTSD.


CONCLUSIONS OF LAW

1.  A skin disability, to include as due to an undiagnosed 
illness, was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317, 3.326 (2006).

2.  Chronic joint pain, to include as due to an undiagnosed 
illness, was not incurred or aggravated during military 
service or by an already service connected disability and 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.317, 3.326 (2006).

3.  Headaches, to include as due to an undiagnosed illness, 
were not incurred or aggravated during military service or by 
an already service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317, 
3.326 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 and 
December 2002, prior to the appealed from rating decision, 
along with the notice provided in May 2005 and March 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, 
the notice provided in March 2006 provided notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records and service personnel records.  The record also shows 
that the appellant reported that he received treatment from 
Multi-Care Health Systems, Dr. Joy P. Ruiz-Molleston, and Dr. 
James Griffith as well as from the Pudget Sound VA Medical 
Center and VA associated these records with the claims files.  
The veteran was afforded a Gulf War Registry examination in 
October 2002 and VA examination in August 2006.  There is no 
pertinent evidence which is not currently part of the claims 
file.  

The Board recognizes that VA only obtained a medical opinion 
as to the relationship between the veteran's service 
connected PTSD and chronic joint pain and not as to the other 
theories of entitlement.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends, among other 
things, that his skin disability, chronic joint pain, and 
headaches were caused by an undiagnosed illness; his skin 
disability, chronic joint pain, and headaches were caused 
directly by his military service; and his headaches were 
caused or aggravated by his service connected PTSD.  As will 
be more fully explained below, his undiagnosed illness claims 
are being denied as a matter of law because he has known 
clinical diagnoses and therefore a medical opinion regarding 
the origins of these disabilities was not needed.  
38 U.S.C.A. § 5103A(d) (West 2002).  Similarly, as to the 
direct service connection claims, because service medical 
records are silent for any complaints or clinical findings 
pertaining to skin disabilities and headaches and there is no 
evidence of any of these disabilities for years following his 
separation from service, the Board likewise finds that a 
medical opinion is not necessary to decide these claims.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).  Likewise, given 
the record, no medial opinion was required as to the claim 
for secondary service connection for headaches.  Id.

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard, supra; see also 38 C.F.R. 
§§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran and his representative argue that he suffers from 
a skin disability, joint pain, and headaches either as a 
direct result of his military service or as a manifestation 
of an undiagnosed illness caused by his active military duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  As to the joint pain and headaches, they 
also allege that there were caused or aggravated by his 
service connected PTSD.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

As to the undiagnosed illnesses claims, Section 1117 of Title 
38, United States Code, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
is to review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include unexplained rashes or other 
dermatological signs or symptoms.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

In deciding whether the veteran has a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).



The Undiagnosed Illnesses Claims

Based on the veteran's record on appeal, the Board finds for 
purposes of analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, that he is a "Persian Gulf veteran."

As to entitlement to service connection under 38 U.S.C.A. 
§ 1117 for an undiagnosed illness, or a chronic multi-symptom 
illness, manifested by a skin disability, joint pain, and 
headaches, the Board finds that the claims must be denied 
because they lack legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The application of 38 U.S.C.A. 
§ 1117(a)(2) has an explicit condition that the claim be for 
either "an undiagnosed illness [or] a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms . . . or any diagnosed illness that (VA) 
determines in regulations . . . warrants a presumption of 
service connection."  

In this case, the record shows that the veteran's skin 
disability, joint pain, and headaches have been attributed to 
known clinical diagnoses and not an unknown illness.  

Specifically, as to the skin disabilities, the post-service 
record shows the veteran's complaints and/or treatment for a 
rash diagnosed as eczema starting in 2000 and diagnosed as 
tinea corpora starting in 2001.  See, for example, treatment 
records from Dr. Ruiz-Molleston dated from November 1997 to 
March 2002; Gulf War Registry examination dated in October 
2002; and VA treatment records dated from March 2001 to 
September 2006.

As to the joint pain, the post-service record shows the 
veteran's complaints and/or treatment for ankle, knee, and 
hip pain starting in 2001 diagnosed as possible degenerative 
joint disease starting in 2001 (see VA treatment records 
dated in October 2001), strains in 2002 (see Gulf War 
Registry examination dated in October 2002; and VA 
examination dated in August 2006), and degenerative joint 
disease of the knees and hips starting in 2003 and 2004 (see 
knee x-rays dated in October 2003; hip x-rays dated in 
September 2004; and bone scan dated in October 2004).  Also 
see treatment records from Dr. Ruiz-Molleston dated from 
November 1997 to March 2002; and VA treatment records dated 
from March 2001 to September 2006.

As to the headaches, the post-service record shows the 
veteran's complaints and/or treatment for headaches starting 
in 2001 (see VA treatment records dated in May 2001 and 
treatment records from Dr. Ruiz-Molleston dated in October 
2001) diagnosed by the August 2006 VA examiner as tension 
headaches.

Because the skin disability, joint pain, and headaches have 
been attributed to known clinical diagnoses, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.

Accordingly, given that these disorders are due to known 
clinical diagnoses, the Board finds that the claims of 
entitlement to service connection for a skin disability, 
joint pain, and headaches as chronic disabilities resulting 
from an undiagnosed illness are legally insufficient under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and must be denied.  
Sabonis, 6 Vet. App. at 430.

The Direct and Secondary Service Connection Claims

As to direct service connection, the Board notes that service 
medical records, including examinations dated in July 1981, 
July 1991, and June 1992, are negative for complaints, 
diagnoses, or treatment related to a skin disability or 
headaches.  

As to joint pain, while service medical records mostly 
document the veteran's complaints, diagnoses, or treatment 
for joint problems not related to the current issues on 
appeal (i.e., right shoulder and back), they also show his 
complaints and treatment for general joint pain diagnosed as 
an upper respiratory infection in March 1986, knee pain 
diagnosed as a contusion in February 1987, left wrist and 
hand pain due diagnosed as a strain in May 1987, a twisted 
left ankle in May 1987, and a left shoulder strain in July 
1989.

Post-service, as reported above, the record shows the 
veteran's complaints and/or treatment for a rash diagnosed as 
eczema starting in 2000 and diagnosed as tinea corpora 
starting in 2001; ankle, knee, and hip pain starting in 2001 
diagnosed as possible degenerative joint disease starting in 
2001, strains in 2002, and degenerative joint disease of the 
knees and hips starting in 2003 and 2004; and headaches 
starting in 2001 diagnosed as tension headaches in 2006.

Tellingly, the record is silent for a medical opinion 
directly linking the veteran's skin disability, joint pain, 
and/or headaches to his military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); 38 C.F.R. § 3.303.  It is also pertinent 
to point out that the first diagnosis of any of these 
disabilities does not appear in the record until years after 
his separation from his second period of active duty in 1992.  
Such negative evidence weighs against the claims for direct 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).   Furthermore, the presumptions found at 38 C.F.R. 
§ 3.307, 3.309 also do not help the veteran because the 
medical records do not show his being diagnosed with 
arthritis in the first post-service year.  

Accordingly, the preponderance of the evidence is against the 
claims for direct service connection for a skin disability, 
joint pain, and headaches.  38 C.F.R. § 3.303. 

As to secondary service connection and the claim for 
headaches, the record does not contain a medical opinion that 
shows his service connected PTSD caused or aggravated his 
headaches.  Allen, supra.  Therefore, secondary service 
connection for headaches must also be denied.  38 C.F.R. 
§ 3.310.

As to secondary service connection and the claim for chronic 
joint pain, at the October 2002 Gulf War Registry examination 
the examiner opined that the veteran had painful joints 
secondary to mild chronic strain and deconditioning 
exacerbated by PTSD.  

On the other hand, at the August 2006 VA examination, the 
examiner opined that there was no relation between the 
veteran's bilateral knee, ankle, and hip strain and PTSD 
because it was medically impossible to relate the two 
conditions.  

In reviewing these opinions, the Board finds that the August 
2006 VA examiner's opinion is more persuasive because it was 
provided by a physician after a review of the record on 
appeal including the earlier October 2002 Gulf War Registry 
examiner's opinion with specific citation to the record and 
was conducted for the express purpose of ascertaining if the 
veteran's service connected PTSD caused or aggravated the 
veteran's chronic joint pain.  In contrast, the clinician who 
performed the October 2002 examination gave no indication 
that he had reviewed the record on appeal and gives no 
rationale for his opinion.  Evans, supra.

Accordingly, the preponderance of the probative medical 
evidence of record shows that the veteran's service connected 
PTSD did not cause or aggravate his chronic joint pain and 
secondary service connection for chronic joint pain must also 
be denied.  38 C.F.R. § 3.310; Allen, supra.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a current 
disability or its' origins.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Similarly, as to the statements by Dr. Ruiz-Molleston that 
the veteran had "Gulf War Syndrome," the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Service connection for a skin disability is denied.   

Service connection for chronic joint pain is denied.

Service connection for headaches is denied.



____________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


